91 F.3d 1312
20 Employee Benefits Cas. 1600
Robert L. RICHARDSON;  William Alexander;  Larry L. Aman;Kenneth R. Anderson;  Jimmie L. Arrington, et al.,Plaintiffs-Appellants,v.The PENSION PLAN OF BETHLEHEM STEEL CORPORATION ANDSUBSIDIARY COMPANIES;  The Pension Trust of Bethlehem SteelCorporation and Subsidiary Companies;  The General PensionBoard;  Michael Dopera, Secretary of the General PensionBoard;  Bethlehem Steel Corp., Defendants-Appellees.
No. 93-36089.
United States Court of Appeals,Ninth Circuit.
Aug. 2, 1996.

Before:  NOONAN, O'SCANNLAIN, and LEAVY, Circuit Judges.

ORDER

1
The petition for rehearing of this appeal is granted.  The opinion filed October 17, 1995 at 67 F.3d 1462 (1995) is withdrawn.  Reargument will be scheduled by separate order.